Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the arguments filed 7/28/2021:
Referring to the response to the 35 U.S.C. 103 rejections (arguments: page 9 line 26 to page 15 line 2):  The 35 U.S.C. 103 rejections have been dropped in view of arguments.  
Allowable Subject Matter
Claims 1, 2, 4, 9, 11-13, 37, 38, 40, 41, and 44-46 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 37:
U.S. Publication No. 20130237257 to Walke et al disclose in Figures 5-6 a method (performed by UE 550) for monitoring a channel (paging channel/broadcast channel/control channel), comprising:
Monitoring, by UE (UE 550), a channel (paging channel/broadcast channel/control channel) by using a DRX or eDRX (not in reference; claim is in “or” form and only requires one of the limitations) scheme in a time window (scan window 604) after being woken up upon a wake-up period (wake-up period 604)…  In DRX mode, UE enters a low-power state where the UE shuts off its receiver 554 to save power, and wake ups at regular intervals to monitor the paging/broadcast/control channels for certain downlink messages.  In Figure 6, UE 550 transitions from the connected mode to a low-power state and then UE 550 uses a DRX feature to turn off its receiver 554, and wake up for periods 604 corresponding to scan windows 604, during which UE 550 monitors the paging channel for page messages directed to UE 550.

Stopping monitoring the channel (not specifically disclosed; however, if a page message is received, UE 550 sets up a call with the network according to the page message, or responds to the page message, or performs other suitable procedures, and UE 550 does not continue to monitor the paging channel since UE 550 already received a page message; refer also to Kim et al rejection below), and continuing to monitor the wake-up period when the UE does not receive the information in the time window.  If no page message for UE 550 is received, UE 550 shuts of its receiver 554 again until the next wake-up period 604, and so, UE 550 goes back into the low-power state to monitor for the next wake-up period 604.
Wherein the channel comprises a paging channel (paging channel), and the information comprises a paging message (UE 550 monitors the paging channel for page messages directed to UE 550); and/or, the channel comprises a control channel (control channel; Section 0066), and the information comprises control channel scheduling information (not in reference; claim is in “and/or” form and only requires one of the limitations).  
Wherein monitoring, by the UE, the channel by using the DRX or eDRX scheme (not in reference; claim is in “or” form and only requires one of the limitations) in the time window after being woken up upon reception of the wake-up signal comprises: entering an idle or inactive state (low-power state, which is an idle or inactive state), starting a time window (scan window 604), and monitoring the paging channel by using the DRX or eDRX scheme in the time window … In DRX mode, UE enters a low-power state where the UE shuts off its receiver 554 to save power, and wake ups at regular intervals to monitor the paging/broadcast/control channels for certain downlink messages.  In Figure 6, UE 550 transitions from the connected mode to a low-power state and then UE 550 uses a DRX feature to turn off its 
Or, entering a low-power state, starting a time window (scan window 604), and monitoring the control channel by using the DRX or eDRX scheme in the time window … In DRX mode, UE enters a low-power state where the UE shuts off its receiver 554 to save power, and wake ups at regular intervals to monitor the paging/broadcast/control channels for certain downlink messages.  In Figure 6, UE 550 transitions from the connected mode to a low-power state and then UE 550 uses a DRX feature to turn off its receiver 554, and wake up for periods 604 corresponding to scan windows 604, during which UE 550 monitors the paging channel for page messages directed to UE 550 (claimed “entering a low-power state, starting a time window, and monitoring the paging channel by using the DRX or eDRX scheme in the time window”).  Refer to Sections 0050-0059 and 0066.
Walke et al do not disclose … monitoring, by user equipment, a channel by using a discontinuous reception or extended DRX scheme in a time window after being woken up upon reception of a wake-up signal from a network side apparatus; … ; … and continuing to monitor the wake-up signal when the UE does not receive the information in the time window …
U.S. Publication No. 20160142974 to Lindoff et al disclose in Figure 4 and Section 0054 that UE 12b enters a sleep period during which UE 12b turns off its communication interface 22 but maintains a time keeping function running the sleep period timer.  Once the sleep period timer is close to expire, UE 12b receives a wake-up signal 45, and monitor for possible paging signals from the NW 10 according to the DRX cycle during an active time period.  The active period timer may be started in response to the sleep period timer expiring or in response to receiving the wake-up signal 45.  During the active period, UE 12b may receive a paging signal.  
stopping monitoring the channel… ; wherein the channel comprises a paging channel, and the information comprises a paging message; and/or, the channel comprises a control channel, and the information comprises control channel scheduling information.  
U.S. Publication No. 20090221284 to Kim et al disclose in Figure 6 and Sections 0045-0046 that BS transmits paging information in scheduling information to a UE on a control channel (claimed “channel comprises a control channel, and the information comprises control channel scheduling information”), and UE monitors the control channel for paging information in scheduling information directed to the UE according to a DRX scheme.  When UE does not receive paging information in scheduling information directed to the UE on the control channel, UE continuously performs a discontinuous reception operation.  When UE receives paging information in scheduling information directed to the UE on the control channel, UE stops the discontinuous reception operation (claimed “stopping monitoring the channel”) and receives the paging information in scheduling information directed to the UE.  
Walke et al also do not disclose … monitoring, by user equipment, a channel by using a discontinuous reception or extended DRX scheme in a time window after being woken up upon reception of a wake-up signal from a network side apparatus; wherein the time window is a period of time for receiving N paging messages, wherein N is an integer more than 1.
U.S. Publication No. 2013/0044661 to Jokimies et al disclose in Figures 1-2 and Sections 0037-0038 wherein wireless device 10 wakes up at time T1 to receives plural paging messages 20 from a base station.  

However, none of the prior art disclose the limitations “wherein monitoring, by the UE, the channel by using the DRX or eDRX scheme in the time window after being woken up upon reception of the wake-up signal comprises: entering an idle or inactive state, starting a time window, and monitoring , after the UE entering a sleep mode from the idle or inactive state is woken up upon reception of the wake-up signal, wherein a length of the time window is prescribed by a protocol, configured by a network side apparatus via a broadcast, or configured by the network side apparatus via dedicated signaling; or, entering a connected state, starting a time window, and monitoring the control channel by using the DRX or eDRX scheme in the time window, after the UE entering a sleep mode from the connected state is woken up upon reception of the wake-up signal, wherein a length of the time window is configured by a network side apparatus via dedicated signaling”, and can be logically combined with Walke et al, Lindoff et al, Kim et al, and Jokimies et al. 

Independent claims 11 and 38:
U.S. Publication No. 20130237257 to Walke et al disclose in Figures 5-6 a method for transmitting information (page message), applied to a network side apparatus (NodeB 510), comprising:
Transmitting a wake-up period (wake-up period 604) to UE.
Transmitting information over a channel (paging channel/broadcast channel/control channel) in a time window (scan window 604) by using a DRX or eDRX scheme (not in reference; claim is in “or” form and only requires one of the limitations) when the information needs to be transmitted in the time window…  In DRX mode, UE enters a low-power state where the UE shuts off its receiver 554 to save power, and wake ups at regular intervals to monitor the paging/broadcast/control channels for certain downlink messages.  In Figure 6, UE 550 transitions from the connected mode to a low-power state and then UE 550 uses a DRX feature to turn off its receiver 554, and wake up for periods 604 corresponding to scan windows 604, during which UE 550 monitors the paging channel for page messages directed to UE 550 from NodeB 510.  So, NodeB 510 can transmit a page message to UE 550 during a scan window 640 when UE 550 is awake.  If NodeB 510 transmits a page message to UE 550, UE 550 receives the page 
Refraining from transmitting the information over the channel by using the DRX or eDRX scheme (not in reference; claim is in “or” form and only requires one of the limitations) in the time window when the information does not need to be transmitted in the time window.  In Figure 6, UE 550 transitions from the connected mode to a low-power state and then UE 550 uses a DRX feature to turn off its receiver 554, and wake up for periods 604 corresponding to scan windows 604, during which UE 550 monitors the paging channel for page messages directed to UE 550 from NodeB 510.  So, NodeB 510 can transmit a page message to UE 550 during a scan window 640 when UE 550 is awake.  If NodeB 510 does not transmit a page message to UE 550, UE 550 does not receive a page message from NodeB 510 and then UE 550 shuts of its receiver 554 again until the next wake-up period 604.
Wherein the channel comprises a paging channel (paging channel), and the information comprises a paging message (UE 550 monitors the paging channel for page messages directed to UE 550 from NodeB 510); and/or, the channel comprises a control channel (control channel; Section 0066), and the information comprises control channel scheduling information (not in reference; claim is in “and/or” form and only requires one of the limitations).  Refer to Sections 0050-0059 and 0066.
…
Walke et al do not disclose transmitting a wake-up signal to UE.
U.S. Publication No. 20160142974 to Lindoff et al disclose in Figure 4 and Section 0054 that UE 12b enters a sleep period during which UE 12b turns off its communication interface 22 but maintains a time keeping function running the sleep period timer.  Once the sleep period timer is close to expire, UE 12b receives a wake-up signal 45, and monitor for possible paging signals from the NW 10 according to the DRX cycle during an active time period.  The active period timer may be started in response to the 
Walke et al also do not disclose wherein the channel comprises a paging channel, and the information comprises a paging message; and/or, the channel comprises a control channel, and the information comprises control channel scheduling information.
U.S. Publication No. 20090221284 to Kim et al disclose in Figure 6 and Sections 0045-0046 that BS transmits paging information in scheduling information to a UE on a control channel (claimed “channel comprises a control channel, and the information comprises control channel scheduling information”), and UE monitors the control channel for paging information in scheduling information directed to the UE according to a DRX scheme.  
Walke et al also do not disclose … transmitting information over a channel in a time window by using a DRX or eDRX when the information needs to be transmitted in the time window; wherein the time window is a period of time for receiving N paging messages, wherein N is an integer more than 1.
U.S. Publication No. 2013/0044661 to Jokimies et al disclose in Figures 1-2 and Sections 0037-0038 wherein wireless device 10 wakes up at time T1 to receives plural paging messages 20 from a base station.  

However, none of the prior art disclose the limitations “wherein: when the UE entering a sleep mode from the idle or inactive state is woken up upon reception of the wake-up signal, a length of the time window is prescribed by a protocol, configured by a network side apparatus via a broadcast, or configured by the network side apparatus via dedicated signaling; or, when the UE entering a sleep mode from the connected state is woken up upon reception of the wake-up signal, wherein a length of the time window is configured by a network side apparatus via dedicated signaling”, and can be logically combined with Walke et al, Lindoff et al, Kim et al, and Jokimies et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20170188386 to Hoglund et al disclose in Figures 1-7 a system wherein UE wakes up to receive paging messages, but if UE does not receive paging messages, UE returns to sleep mode;  UE also wakes up to send uplink data.  Refer to Sections 0045-0076.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christine Ng/
Examiner, AU 2464
August 2, 2021